Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

  DAVID HADDEN,

                Plaintiff,
                                                              Case No. 9:18-cv-81385-KAM
  v.

  UNIVERSITY ACCOUNTING SERVICES,
  RICHLAND STATE BANK and TRANSWORLD
  SYSTEMS INC.,

                Defendants.
                                               /

          DEFENDANT TRANSWORLD SYSTEMS, INC.’S ANSWER AND
       AFFIRMATIVE DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

         Defendant, Transworld Systems, Inc. (TSI), through counsel and under the Federal

  Rules of Civil Procedure, submits this Answer and Affirmative Defenses to the Amended

  Complaint filed by plaintiff, David Hadden (plaintiff), and states:

                                JURISDICTION AND VENUE

         1.     TSI admits plaintiff purports this is an action for alleged violations of the

  Federal Trade Commission Act (FTC Act), 15 U.S.C. § 45, et. seq., the Fair Credit

  Reporting Act (FCRA), 15 U.S.C. § 1681 et seq., the Fair Debt Collection Practices Act

  (FDCPA), 15 U.S.C. § 1692, et. seq., fraud, and negligence but denies any violations,

  liability or wrongdoing under the law. Except as specifically admitted, TSI denies the

  allegations in ¶ 1.

         2.     TSI denies the allegations in ¶ 2.

         3.     TSI denies the allegations in ¶ 3.


                                                   1
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 2 of 14



                               PARTIES & BACKGROUND

  A.     Plaintiff

         4.     Upon information and belief, TSI admits the allegations in ¶ 4.

         5.     TSI denies the allegations in ¶ 5.

         6.     TSI denies the allegations in ¶ 6.

         7.     TSI denies the allegations in ¶ 7.

         8.     TSI denies the allegations in ¶ 8.

         9.     TSI denies the allegations in ¶ 9.

         10.    TSI denies the allegations in ¶ 10.

         11.    TSI denies the allegations in ¶ 11.

         12.    TSI denies the allegations in ¶ 12.

         13.    Upon information and belief, TSI admits a loan was disbursed to plaintiff.

  Except as specifically admitted, TSI denies the allegations in ¶ 13.

         14.    TSI denies the allegations in ¶ 14.

         15.    TSI denies the allegations in ¶ 15.

         16.    TSI denies the allegations in ¶ 16.

         17.    TSI denies the allegations in ¶ 17.

         18.    TSI denies the allegations in ¶ 18.

         19.    TSI denies the allegations in ¶ 19.

         20.    TSI denies the allegations in ¶ 20.

         21.    TSI denies the allegations in ¶ 21.

         22.    TSI denies the allegations in ¶ 22.


                                               2
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 3 of 14



         23.    TSI denies the allegations in ¶ 23 for lack of knowledge or information

  sufficient to form a belief therein.

         24.    TSI denies the allegations in ¶ 24.

         25.    TSI denies the allegations in ¶ 25.

         26.    TSI denies the allegations in ¶ 26.

         27.    TSI denies the allegations in ¶ 27.

         28.    TSI denies the allegations in ¶ 28.

         29.    TSI denies the allegations in ¶ 29.

         30.    TSI denies the allegations in ¶ 30.

         31.    TSI denies the allegations in ¶ 31.

         32.    TSI denies the allegations in ¶ 32.

         33.    TSI denies the allegations in ¶ 33.

         34.    TSI denies the allegations in ¶ 34.

         35.    TSI denies the allegations in ¶ 35.

  B.     Defendants

         36.    The allegations in ¶ 36 are not directed toward TSI. To the extent a response

  is required, denied.

         37.    The allegations in ¶ 37 are not directed toward TSI. To the extent a response

  is required, denied.

         38.    TSI admits it is a corporation, with an office in Delaware. Except as

  specifically admitted, TSI denies the allegations in ¶ 38.

         39.    TSI denies the allegations in ¶ 39.


                                               3
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 4 of 14



        40.   TSI denies the allegations in ¶ 40 as calling for a legal conclusion.

                              GENERAL ALLEGATIONS

        41.   TSI denies the allegations in ¶ 41.

        42.   TSI denies the allegations in ¶ 42.

        43.   TSI denies the allegations in ¶ 43.

        44.   TSI denies the allegations in ¶ 44.

        45.   TSI denies the allegations in ¶ 45.

        46.   TSI denies the allegations in ¶ 46.

        47.   TSI denies the allegations in ¶ 47.

        48.   TSI denies the allegations in ¶ 48.

        49.   TSI denies the allegations in ¶ 49.

        50.   TSI denies the allegations in ¶ 50.

        51.   TSI denies the allegations in ¶ 51.

        52.   TSI denies the allegations in ¶ 52.

        53.   TSI denies the allegations in ¶ 53.

        54.   TSI denies the allegations in ¶ 54.

        55.   TSI denies the allegations in ¶ 55.

        56.   TSI denies the allegations in ¶ 56.

        57.   TSI denies the allegations in ¶ 57.

        58.   TSI denies the allegations in ¶ 58.

        59.   TSI denies the allegations in ¶ 59.

        60.   TSI denies the allegations in ¶ 60.


                                             4
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 5 of 14



        61.     TSI denies the allegations in ¶ 61.

        62.     TSI denies the allegations in ¶ 62.

        63.     TSI denies the allegations in ¶ 63.

        64.     TSI denies the allegations in ¶ 64.

        65.     TSI denies the allegations in ¶ 65.

        66.     TSI denies the allegations in ¶ 66.

        67.     TSI denies the allegations in ¶ 67.

        68.     TSI denies the allegations in ¶ 68.

        69.     TSI denies the allegations in ¶ 69.

        70.     TSI denies the allegations in ¶ 70.

        71.     TSI denies the allegations in ¶ 71.

        72.     TSI denies the allegations in ¶ 72.

        73.     TSI denies the allegations in ¶ 73.

        74.     TSI denies the allegations in ¶ 74.

        75.     TSI denies the allegations in ¶ 75.

        76.     TSI denies the allegations in ¶ 76.

        77.     TSI admits an account in debtor’s name was placed with TSI for collection.

  Except as specifically admitted, TSI denies the allegations in ¶ 77 as calling for a legal

  conclusion.

        78.     TSI denies the allegations in ¶ 78.

        79.     TSI denies the allegations in ¶ 79.

        80.     TSI denies the allegations in ¶ 80.


                                               5
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 6 of 14



        81.    TSI denies the allegations in ¶ 81.

        82.    TSI denies the allegations in ¶ 82.

        83.    TSI denies the allegations in ¶ 83.

        84.    TSI denies the allegations in ¶ 84.

        85.    TSI denies the allegations in ¶ 85.

        86.    TSI denies the allegations in ¶ 86.

        87.    TSI denies the allegations in ¶ 87.

        88.    TSI denies the allegations in ¶ 88.

        89.    TSI denies the allegations in ¶ 89.

        90.    TSI denies the allegations in ¶ 90.

        91.    TSI denies the allegations in ¶ 91.

        92.    TSI denies the allegations in ¶ 92.

        93.    TSI denies the allegations in ¶ 93.

        94.    TSI denies the allegations in ¶ 94.

        95.    TSI denies the allegations in ¶ 95.

        96.    TSI denies the allegations in ¶ 96.

        97.    TSI denies the allegations in ¶ 97.

        98.    TSI denies the allegations in ¶ 98.

        99.    TSI denies the allegations in ¶ 99.

        100.   TSI denies the allegations in ¶ 100.

        101.   TSI denies the allegations in ¶ 101.

        102.   TSI denies the allegations in ¶ 102.


                                              6
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 7 of 14



         103.   TSI denies the allegations in ¶ 103.

         104.   TSI denies the allegations in ¶ 104.

         105.   TSI denies the allegations in ¶ 105.

         106.   TSI denies the allegations in ¶ 106.

         107.   TSI denies the allegations in ¶ 107.

         108.   TSI denies the allegations in ¶ 108.

         109.   TSI denies the allegations in ¶ 109.

         110.   TSI denies the allegations in ¶ 110.

                    VIOLATION OF SECTION 5 OF THE FTC ACT
                                    COUNT I
                             Lack of Reasonable Basis

         111.   TSI re-asserts the foregoing as if fully set forth herein.

         112.   The FTC Act speaks for itself and is the best evidence of its content. To the

  extent plaintiff’s allegations in ¶ 112 state otherwise, denied.

         113.   TSI denies the allegations in ¶ 113.

         114.   TSI denies the allegations in ¶ 114.

         115.   TSI denies the allegations in ¶ 115.

         116.   TSI denies the allegations in ¶ 116.

                          THE FAIR CREDIT REPORTING ACT

         117.   The FCRA speaks for itself and is the best evidence of its content. To the

  extent plaintiff’s allegations in ¶ 117 state otherwise, denied.

         118.   The FCRA speaks for itself and is the best evidence of its content. To the

  extent plaintiff’s allegations in ¶ 118 state otherwise, denied.


                                                7
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 8 of 14



         119.   TSI denies the allegations in ¶ 119 as calling for a legal conclusion.

                VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                    COUNT II
                         Violations of Section 623(a)(1)(A)

         120.   TSI re-asserts its responses the foregoing as if fully set forth herein.

         121.   TSI denies the allegations in ¶ 121.

         122.   TSI denies the allegations in ¶ 122.

         123.   The FCRA speaks for itself and is the best evidence of its content. To the

  extent plaintiff’s allegations in ¶ 123 state otherwise, denied.

         124.   TSI denies the allegations in ¶ 124.

         125.   TSI denies the allegations in ¶ 125.

                                         COUNT III
                                Violations of Section 623(a)(7)

         126.   The FCRA speaks for itself and is the best evidence of its content. To the

  extent plaintiff’s allegations in ¶ 126 state otherwise, denied.

         127.   TSI denies the allegations in ¶ 127 as calling for legal conclusion.

         128.   TSI denies the allegations in ¶ 128 as calling for legal conclusion.

         129.   TSI denies the allegations in ¶ 129.

         130.   TSI denies the allegations in ¶ 130.

                                         COUNT IV
                                Violations of Section 623(b)(1)

         131.   The FCRA speaks for itself and is the best evidence of its content. To the

  extent plaintiff’s allegations in ¶ 131 state otherwise, denied.

         132.   TSI denies the allegations of ¶ 132.


                                                8
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 9 of 14



         133.   TSI denies the allegations of ¶ 133.

                     FAIR DEBT COLLECTION PRACTICES ACT

         134.   TSI denies the allegations in ¶ 134 as calling for legal conclusion.

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              COUNT V:

         135.   TSI re-asserts the foregoing as if fully set forth herein.

         136.   TSI denies the allegations in ¶ 136.

         137.   TSI denies the allegations in ¶ 137.

         138.   TSI denies the allegations in ¶ 138.

         139.   TSI denies the allegations in ¶ 139.

         140.   TSI denies the allegations in ¶ 140.

         141.   TSI denies the allegations in ¶ 141.

                                         COUNT VI
                                   Violation of Section 807

         142.   The FDCPA speaks for itself and is the best evidence of its content. To the

  extent the allegations in ¶ 142 state otherwise, denied.

         143.   TSI denies the allegations in ¶ 143, including subparts a-c.

         144.   TSI denies the allegations in ¶ 144.

                                         COUNT VII
                                   Violations of Section 809

         145.   The FDCPA speaks for itself and is the best evidence of its content. To the

  extent the allegations in ¶ 145 state otherwise, denied.

         146.   TSI denies the allegations in ¶ 146.



                                                9
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 10 of 14



          147.   TSI denies the allegations in ¶ 147.

          148.   TSI denies the allegations in ¶ 148.

                                      COUNT VIII
                                  BREACH OF CONTRACT

          149.   TSI re-asserts the foregoing as if fully set forth herein.

          150.   The allegations in ¶ 150 are not directed toward Defendant TSI. To the extent

   a response is required, denied.

          151.   The allegations in ¶ 151 are not directed toward Defendant TSI. To the extent

   a response is required, denied.

          152.   The allegations in ¶ 152 are not directed toward Defendant TSI. To the extent

   a response is required, denied.

          153.   The allegations in ¶ 153 are not directed toward Defendant TSI. To the extent

   a response is required, denied.

          154.   The allegations in ¶ 154 are not directed toward Defendant TSI. To the extent

   a response is required, denied.

                                          COUNT IX
                                         NEGLIGENCE

          155.   TSI re-asserts the foregoing as if fully set forth herein.

          156.   TSI denies the allegations in ¶ 156.

          157.   TSI denies the allegations in ¶ 157.

          158.   TSI denies the allegations in ¶ 158.

          159.   TSI denies the allegations in ¶ 159.

          160.   TSI denies the allegations in ¶ 160.


                                                 10
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 11 of 14



         161.    TSI denies the allegations in ¶ 161.

         162.    TSI denies the allegations in ¶ 162.

                                   COUNT X:
                          FRAUDULENT MISREPREENTATION

         163.    TSI reasserts the foregoing as if fully set forth herein.

         164.    TSI denies the allegations in ¶ 164.

         165.    TSI denies the allegations in ¶ 165.

         166.    TSI denies the allegations in ¶ 166.

         167.    TSI denies the allegations in ¶ 167.

         168.    TSI denies the allegations in ¶ 168.

         169.    TSI denies the allegations in ¶ 169.

         170.    TSI denies the allegations in ¶ 170.

         171.    TSI denies the allegations in ¶ 171.

         172.    TSI denies the allegations in ¶ 172.

         173.    TSI denies the allegations in ¶ 173.

         174.    TSI denies the allegations in ¶ 174.

                                  COUNT XI:
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

         175.    TSI re-asserts the foregoing as if fully set forth herein.

         176.    TSI denies the allegations in ¶ 176.

         177.    TSI denies the allegations in ¶ 177.

         178.    TSI denies the allegations in ¶ 178.

         179.    TSI denies the allegations in ¶ 179.


                                                 11
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 12 of 14



          180.   TSI denies the allegations in ¶ 180.

     INJUNCTION FOR VIOLATIONS OF THE FTC, ACT, FCRA, AND FDCPA

          181.   TSI denies the allegations in ¶ 181.

   EQUITABLE RELIEF FOR VIOLATIONS OF THE FTC ACT, FCRA, AND FDCPA

          182.   TSI denies the allegations in ¶ 182.

                 CIVIL PENALTIES FOR VIOLATIONS OF THE FCRA

          183.   TSI denies the allegations in ¶ 183.

          184.   TSI denies the allegations in ¶ 184.

                 CIVIL PENALTIES FOR VIOLATIONS OF THE FDCPA

          185.   TSI denies the allegations in ¶ 185.

          186.   TSI denies the allegations in ¶ 186.

                                 TSI’S AFFIRMATIVE DEFENSES

          1.     To the extent that any violations are established, any such violations were

   not intentional and resulted from bona fide error notwithstanding the maintenance of

   procedures reasonably adopted and specifically intended to avoid any such error.

          2.     TSI denies any liability, however, regardless of liability, plaintiff has

   suffered no actual damages as a result of TSI’s purported violations.

          3.     One or more claims asserted by plaintiff is barred by the statute of limitations,

   laches, estoppel, waiver and/or unclean hands.

          4.     Assuming that plaintiff suffered any damages, he has failed to mitigate his

   damages or take other reasonable steps to avoid or reduce his damages.




                                                 12
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 13 of 14



           5.     Any harm suffered by plaintiff was legally and proximately caused by

   persons or entities other than TSI and were beyond the control or supervision of TSI or for

   whom TSI was and is not responsible or liable.

           6.     Plaintiff has failed to state a claim against TSI upon which relief may be

   granted.

          WHEREFORE, Defendant, Transworld Systems Inc., requests that the Court

   dismiss this action with prejudice and grant it any other relief that the Court deems

   appropriate.

                                             Respectfully Submitted,

                                             /s/ Michael P. Schuette
                                             Michael P. Schuette, Esq.
                                             Florida Bar No. 0106181
                                             Dayle M. Van Hoose, Esq.
                                             Florida Bar No. 0016277
                                             SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.C.
                                             3350 Buschwood Park Drive, Suite 195
                                             Tampa, Florida 33618
                                             Telephone: (813) 890-2460
                                             Facsimile: (877) 334-0661
                                             mschuette@sessions.legal
                                             dvanhoose@sessions.legal
                                             Counsel for Defendant,
                                             Transworld Systems Inc.

                                CERTIFICATE OF SERVICE

          I certify that on this 3rd day of September 2019, a copy of the foregoing was filed

   electronically in the ECF system. Notice of this filing will be sent to the parties of record

   by operation of the Court’s electronic filing system, including plaintiff’s counsel as

   described below.



                                                13
Case 9:18-cv-81385-KAM Document 35 Entered on FLSD Docket 09/03/2019 Page 14 of 14



                                Mr. David Hadden
                                  PO Box 18142
                            West Palm Beach, FL 33416
                            houseofrefugeinc@aol.com
                                  Pro-Se Plaintiff


                                      /s/ Michael P. Schuette
                                      Attorney




                                        14
